United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         September 2, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 02-41656
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                     MANUEL J. GUTIERREZ, III,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-02-CR-454-1
                      --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Manuel J. Gutierrez, III, appeals from the denial of a motion

to suppress following his conviction for conspiracy to possess and

possession with intent to distribute more than 100 kilograms but

less than 1000 kilograms of marijuana, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(B), and 846. Gutierrez argues that the Border

Patrol Agents lacked reasonable suspicion to stop the vehicle that

he was driving.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      A border patrol agent conducting a roving patrol may make a

temporary investigative stop of a vehicle if the agent is aware of

specific articulable facts, together with rational inferences from

those facts, that reasonably warrant suspicion that the vehicle's

occupant is       engaged    in    criminal   activity.    United      States   v.

Brignoni-Ponce, 422 U.S. 873, 884 (1975).              In determining whether

a reasonable suspicion exists, the courts must look to the totality

of the circumstances surrounding the stop.                     United States v.

Espinosa-Alvarado, 302 F.3d 304, 306 (5th Cir.), cert. denied, 123

S. Ct. 706 (2002).         Consideration of the relevant factors, viewed

in   the   totality   of    the    circumstances   and    in    the   light   most

favorable to the Government, indicates that the district court

committed    no    error    in    concluding    that   there    was   reasonable

suspicion for the stop.           United States v. Jacquinot, 258 F.3d 423,

427-28 (5th Cir. 2001), cert. denied, 534 U.S. 1116 (2002).

      AFFIRMED.




                                         2